IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 95-30330
                              Summary Calendar
                               _______________



                        UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    VERSUS

                             BRIAN KEITH SCOTT,

                                                 Defendant-Appellant.

                        _________________________

             Appeal from the United States District Court
                 for the Middle District of Louisiana
                                (94-84)
                       _________________________

                                June 27, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*



      Brian Scott challenges his sentence for possession with intent

to distribute cocaine base. He argues that the statutory penalties

for cocaine base and cocaine offenses are sufficiently ambiguous as

to warrant the application of the rule of lenity.            We have recently

decided this issue adversely to Scott’s contentions.                See, e.g.,



         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
United States v. Martin, No. 95-30335 (5th Cir. Feb. 5, 1996) (per

curiam) (unpublished); United Stztes v. Lewis, No. 95-60131 (5th

Cir. Oct. 19. 1995) (per curiam) (unpublished); United States v.

Lampkin, No. 95-30131 (5th Cir. Aug. 25, 1995) (unpublished).

     AFFIRMED.




                                2